Title: Thomas Jefferson to James Madison, 25 March 1815
From: Jefferson, Thomas
To: Madison, James


          D Dear Sir Monticello  Mar. 25. 15.
          After I had sent my letters of yesterday and the day before to the post office the return of the messenger brought me a letter from Saml H. Smith informing me you had directed Milligan to come on whenever I should call for him. I mention this to save you the trouble of further writing on that subject.the same mail brought me the Aurora, beginning the publication of the Causes and Conduct of the war, which settles the question of publication. I still think however it would be worth while for the government to smooth & reprint it. if done instantly it will get to Europe before the newspaper details, and at any rate may be declared to be the genuine edition as published by the government, and may be with truth so declared in a conciliatory P.S.ever and affectionately Yours
          Th: Jefferson
        